Case: 19-51126      Document: 00515675946         Page: 1     Date Filed: 12/16/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   December 16, 2020
                                  No. 19-51126                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Dajuan Edward Bryson,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:19-CR-74-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Dajuan Edward Bryson appeals his 60-month sentence following his
   guilty plea conviction for possession of a firearm by a felon in violation of 18
   U.S.C. § 922(g). Bryson contends that the district court erred in imposing
   an above-guidelines sentence without adequate explanation. He additionally


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51126      Document: 00515675946            Page: 2   Date Filed: 12/16/2020




                                      No. 19-51126


   argues that the district court’s decision to impose his sentence consecutively
   to his state-court sentences is both inadequately explained and ambiguous.
          We review the reasonableness of a sentencing decision in two phases.
   Gall v. United States, 552 U.S. 38, 51 (2007). First, we must “ensure that the
   district court committed no significant procedural error.” Id. Procedural
   errors include “failing to calculate (or improperly calculating) the Guidelines
   range, treating the Guidelines as mandatory, failing to consider the 18 U.S.C.
   § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or
   failing to adequately explain the chosen sentence—including an explanation
   for any deviation from the Guidelines range.” Id. If there is no procedural
   error, or if the procedural error is harmless, we review the substantive
   reasonableness of the imposed sentence for abuse of discretion. United States
   v. Delgado-Martinez, 564 F.3d 750, 753 (5th Cir. 2009) (citing Gall, 552 U.S.
   at 51). We review the district court’s application of the guidelines de novo
   and its factual findings for clear error. Id.
          Bryson first contends that the district court procedurally erred by
   failing to adequately explain his above-guidelines sentence. We disagree.
          The district court is required to state in open court the “specific
   reason” for imposing an above-guidelines sentence. 18 U.S.C. § 3553(c); see
   also United States v. Key, 599 F.3d 469, 474 (5th Cir. 2010). The district court
   must “thoroughly articulate its reasons,” which must be “fact-specific and
   consistent with the sentencing factors enumerated in section 3553(a).”
   United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006). However, neither
   “robotic incantations” nor a “checklist recitation” of the relevant § 3553(a)
   factors is required. Id. Rather, the district court’s explanation for the
   sentence must be sufficient “to allow for meaningful appellate review and to
   promote the perception of fair sentencing.” Gall, 552 U.S. at 50; see also Rita
   v. United States, 551 U.S. 338, 356 (2007) (“The sentencing judge should set




                                           2
Case: 19-51126      Document: 00515675946            Page: 3    Date Filed: 12/16/2020




                                      No. 19-51126


   forth enough to satisfy the appellate court that he has considered the parties’
   arguments and has a reasoned basis for exercising his own legal
   decisionmaking authority.”).
          Here, the district court first considered the revised Presentence
   Investigation Report (“PSR”), which it subsequently adopted without
   objection. The PSR calculated Bryson’s criminal history score to be VI,
   based on 32 criminal history points as a result of numerous convictions for
   burglary and theft. The PSR calculated Bryson’s guideline range of 30 to 37
   months imprisonment, based on a total offense level of 12, but the probation
   officer recommended an upwards departure due to Bryson’s significant
   criminal record. The district court expressed concern that despite his young
   age, Bryson had already reached the “highest” possible criminal history
   score. After hearing Bryson’s allocution and additional argument related to
   Bryson’s criminal record, the district court advised Bryson that it was
   considering an above-guidelines sentence. Following a recess in which
   Bryson agreed to proceed with the sentencing, the district court stated that it
   considered the § 3553(a) factors and varied upwards to sentence Bryson to
   60 months in custody.
          While the imposition of the sentence was brief, the district court
   explained that the upward variance was based on the nature and
   circumstances of the offense, the history and characteristics of the defendant,
   and the need to protect the public and deter future criminal conduct—each
   of which are proper considerations under § 3553(a)(1) and § 3553(a)(2).
   Additionally, it is clear from the record and the parties’ sentencing
   arguments that the district court was concerned with Bryson’s significant
   criminal record.      See Rita, 551 U.S. at 359 (2007) (“[G]iven the
   straightforward, conceptually simple arguments . . . the judge’s statement of
   reasons . . . though brief, was legally sufficient.”); United States v. Fraga, 704




                                           3
Case: 19-51126      Document: 00515675946            Page: 4    Date Filed: 12/16/2020




                                      No. 19-51126


   F.3d 432, 439 (5th Cir. 2013) (“[T]he record makes the sentencing judge’s
   reasoning clear and allows for effective review; no further explanation was
   required.”). The district court fulfilled its procedural obligations.
          Bryson adds that the district court’s subsequent written statement of
   reasons, which noted that Bryson’s sentence was the result of an upward
   departure rather than an upward variance, further demonstrates the district
   court’s inadequate rationale for imposing an above-guidelines sentence. Not
   so. The record clearly indicates that the district court intended to impose an
   above-guidelines sentence. Cf. United States v. Juarez, 812 F.3d 432, 437 (5th
   Cir. 2016). Moreover, we agree with the government that any error here is
   harmless. It is well settled that “when there is a conflict between a written
   sentence and an oral pronouncement, the oral pronouncement controls.”
   United States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001); see also United
   States v. De Los Santos, 668 F. App’x 98, 99 (5th Cir. 2016) (classifying
   sentence as a variance based on district court’s oral pronouncement where
   the statement of reasons called it a departure).
          Bryson next asserts that the district court failed to give adequate
   reasons for imposing his sentence consecutively to his undischarged state-
   court sentences. This is similarly unpersuasive. The record shows that the
   district court expressly considered the § 3553(a) factors in reaching Bryson’s
   sentence, and implicitly adopted the government’s argument that a
   consecutive sentence was warranted to address Bryson’s extensive,
   persistent criminal conduct. See United States v. Everist, 368 F.3d 517, 521
   (5th Cir. 2004). Bryson does not argue that a consecutive sentence is
   substantively unreasonable, thereby abandoning any such argument on
   appeal. See United States v. Still, 102 F.3d 118, 122 n.7 (5th Cir. 1996); Beasley
   v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986).




                                           4
Case: 19-51126     Document: 00515675946          Page: 5   Date Filed: 12/16/2020




                                   No. 19-51126


          Inasmuch as Bryson contends that the judgment is ambiguous
   regarding which sentences are to be served consecutively, his argument is
   unavailing. Although the judgment does not cite the case numbers assigned
   to his undischarged state-court sentences in Williamson and Ellis County,
   Texas, the plain intention of the district court regarding which sentences
   should be stacked is apparent from the judgment and pertinent records.
   Bryson does not argue, must less demonstrate, that further clarification is
   necessary for the Bureau of Prisons to execute his judgment and thus fails to
   show that the judgment is impermissibly ambiguous. See United States v.
   Garza, 448 F.3d 294, 302 (5th Cir. 2006).
         AFFIRMED.




                                         5